                      Case 18-50946        Doc 425      Filed 01/30/19     Page 1 of 26
SO ORDERED.

SIGNED this 30th day of January, 2019.




                          IN THE UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF NORTH CAROLINA
                                  WINSTON-SALEM DIVISION

   In re:                                                   )       Chapter 7
                                                            )
   Product Quest Manufacturing, LLC, et al.,1               )       Case No. 18- 50946
                                                            )       (Jointly Administered)
                    Debtors.                                )
                                                            )

                              ORDER APPROVING SALE OF
                      MINOXIDIL ASSETS, FREE AND CLEAR OF LIENS,
                    CLAIMS AND ENCUMBRANCES TO PURE SOURCE, LLC;
                      APPROVING THE ASSET PURCHASE AGREEMENT;
                            AND GRANTING RELATED RELIEF

          THIS MATTER came on for hearing on January 23, 2019, upon Order and Notice of
   Expedited Hearing [Docket #360], before the Honorable Lena M. James, Bankruptcy Judge for
   the Middle District of North Carolina, upon Trustee's Motion for Order Authorizing and
   Approving the Private Sale of Minoxidil Assets Free and Clear of Liens, Claims and
   Encumbrances; Approving the Asset Purchase Agreement; and Granting Related Relief (the
   "Minoxidil Sale Motion") [docket #354].




   1
              The Debtors in these cases, along with the associated case number, are: (i) Ei LLC (18-50945);
       (ii) Product Quest Manufacturing, LLC (18-50946); (iii) Scherer Labs International, LLC (18-50948);
       (iv) Product Quest Logistics, LLC (18-50950); (v) JBTRS, L.L.C. (18-50951); and (vi) PQ Real Estate
       LLC (18-50952). The Debtors’ service address is: 2865 N. Cannon Blvd., Kannapolis, North Carolina
       28083.
               Case 18-50946      Doc 425     Filed 01/30/19    Page 2 of 26



        By the Minoxidil Sale Motion the Trustee in the Ei LLC Case (Case No. 18-50945)
("Seller" or "Trustee") sought approval and authority to sell the Minoxidil Assets owned by Ei
LLC ("Debtor") (as defined in the Minoxidil Sale Motion and the accompanying Asset Purchase
Agreement), to Atlantic Coast Media Group, LLC, t/a Atlantic Coast Brands ("Atlantic Coast
Brands"), free and clear of liens, for the sum $1,245,000.00.

        IT APPEARS TO THE COURT that the proposed sale of the Minoxidil Assets to
Atlantic Coast Brands was the result of a bidding process implemented by Madison Capital
Funding, LLC, as agent for the secured lenders in all of the cases ("Lender") and the Trustee
pursuant to which prospective purchasers were invited to submit their best and highest bid no
later than December 14, 2018. Upon reviewing bids received by that date Lender and the Trustee
determined that the highest and best bid for the Minoxidil Assets was submitted by Atlantic
Coast Brands and thereafter an Asset Purchase Agreement was negotiated and executed by the
parties (the "ACB Asset Purchase Agreement") and the Minoxidil Sale Motion was filed with the
ACB Asset Purchase Agreement as an Exhibit. Because of the interest in the Minoxidil Assets,
the ACB Asset Purchase Agreement and the Minoxidil Sale Motion made provisions for the
possibility that a higher bidder would emerge at the hearing and provisions relating to a four
percent (4%) breakup fee, an expense reimbursement, a deposit, an incremental price increase
and additional incremental bidding were included in the Minoxidil Sale Motion and the ACB
Asset Purchase Agreement. This information was also included in the Order and Notice of
Expedited Hearing.

       IT FURTHER APPEARS TO THE COURT that on January 17, 2019, Notice of Intent to
Extend Enhanced Bid was filed by Pure Source LLC ("Pure Source") [docket #404]. Attached to
the Notice was a Term Sheet wherein Pure Source indicated an intent to bid $1,400,000.00 for
the Minoxidil Assets on terms consistent with the ACB Asset Purchase Agreement attached to
the Minoxidil Sale Motion.

       IT FURTHER APPEARS TO THE COURT that on January 22, 2019, Pure Source filed
an Objection to the Minoxidil Sale Motion [docket #406] and, in its Objection, Pure Source
suggested, among other things, that the bid protection afforded Atlantic Coast Brands was
excessive.

       IT FURTHER APPEARS TO THE COURT that this Court has jurisdiction (i) to
consider the Minoxidil Sale Motion and (ii) over the property of the Debtor, including the
Minoxidil Assets to be sold, transferred, and conveyed pursuant to the Agreement, under 28
U.S.C. §§ 157 and 1334. This is a core proceeding under 28 U.S.C. § 157(b). Venue of this case
and the Minoxidil Sale Motion in this district is proper under 28 U.S.C. §§ 1408 and 1409.

       IT FURTHER APPEARS TO THE COURT that the legal predicates for the relief sought
in the Minoxidil Sale Motion are Bankruptcy Code sections 105(a), 363(b), 363(f), 363(m),


                                              2
ASDLC|385517
                Case 18-50946        Doc 425     Filed 01/30/19     Page 3 of 26



541(a), 1107, and 1108 and Bankruptcy Rules 2002, 6004 and 9006 Bankruptcy Rules 2002,
6004 and 9006.

        THAT IT FURTHER APPEARS TO THE COURT that as evidenced by the affidavit of
service filed with the Court and based on the representations of counsel at the Sale Hearing, (i)
proper, timely, adequate, and sufficient notice of the Minoxidil Sale Motion, the Sale Hearing,
the Asset Purchase Agreement has been provided in accordance with Bankruptcy Code sections
102(1) and 363 and Bankruptcy Rules 2002, 6004, and 9006 to each party entitled to such notice,
(ii) such notice was good, sufficient, and appropriate under the particular circumstances, and (iii)
no other or further notice of the Minoxidil Sale Motion, the Sale Hearing, the Asset Purchase
Agreement is or shall be required.


        THAT IT FURTHER APPEARS TO THE COURT that the consideration provided by
Pure Source under the Asset Purchase Agreement constitutes the highest or otherwise best offer
for the Minoxidil Assets and provides fair consideration to Seller in exchange for the Minoxidil
Assets. The transaction contemplated by the Asset Purchase Agreement represents the best
opportunity to maximize and realize the value of the Minoxidil Assets for the estate.
Consummation of the Sale Transaction at this time is in the best interests of Seller, the Trustee,
the Debtor’s estate, its creditors, and all other parties in interest.

       THAT IT FURTHER APPEARS TO THE COURT that the sale of the Minoxidil Assets
must be approved and consummated promptly in order to preserve the value of the Minoxidil
Assets. To maximize the value of the Minoxidil Assets, it is essential that the Sale Transaction
occur within the timeframe set forth in the Asset Purchase Agreement.

       THAT IT FURTHER APPEARS TO THE COURT that Pure Source is not and shall not
be deemed a successor to the Seller or the Debtor as a result of the consummation of the Sale.

       IT FURTHER APPEARS TO THE COURT that at the hearing Pure Source and Atlantic
Coast Brands both appeared through their respective counsel. Also appearing were the Trustee,
Lender's counsel, and the Assistant Bankruptcy Administrator.

        IT FURTHER APPEARS TO THE COURT from presentations from the various
counsel, that an agreement satisfactory to all parties was reached pursuant to which Pure Source
will acquire the Minoxidil Assets for $1.4 million under substantially the same terms as
established in the ACB Asset Purchase Agreement other than the terms relating to the bid
protections afforded to Atlantic Coast Brands in the form attached hereto (the "Pure Source Asset
Purchase Agreement"). As a result of the parties' agreement the Pure Source objection was
withdrawn. Pursuant to the parties' agreement, from the sale proceeds Atlantic Coast Brands will
be paid the sum of $130,000.00 representing an agreed break-up fee of $49,800.00 and an
expense reimbursement of $80,200.00, in full satisfaction of the Bid Protections in favor of

                                                 3
ASDLC|385517
                Case 18-50946        Doc 425     Filed 01/30/19     Page 4 of 26



Atlantic Coast Brands under the ACB Asset Purchase Agreement. The Court notes that Lender
is substantially under collateralized in this case and since it will be the recipient of the sale
proceeds and since it has consented to the agreement reached by the parties, the Court will not
take issue with either the agreed upon breakup fee or the agreed upon expense reimbursement.
However, the Court points out that its allowance of such in this case should not be considered of
any precedential value in future cases. The Court acknowledges that the Bankruptcy
Administrator likewise expressed concern over the amount of the breakup fee and expense
reimbursement; however, in view of the unique circumstances of this case, the Bankruptcy
Administrator did not object to the agreement reached by the parties.

       Based on representations of the Trustee and other counsel, the Court finds that Pure
Source is a good faith purchaser of the Minoxidil Assets and is entitled to all of the protection
afforded by Section 363(m) of the Bankruptcy Code. The Court further finds that the sale of the
Minoxidil Assets was conducted in a "non-collusive" manner within the meaning of Section
363(n) of the Bankruptcy Code.

        Further, the Court finds that the Minoxidil Assets were competitively marketed and that
the sale price to be paid by Pure Source is fair and reasonable.

        Further, the Court finds that counsel for Lender represented to the Court Lender's
consent to the sale of the Minoxidil Assets in accordance with the terms of the Pure Source Asset
Purchase Agreement and this Sale Order free and clear of liens with the liens attaching to the
proceeds of sale with the same validity and priority as such liens applied against the Minoxidil
Assets immediately prior to the consummation of the sale, thus satisfying the statutory predicate
set forth in Section 363(f)(2) of the Bankruptcy Code.

       Finally, the Court finds that the parties intend to close on the sale of the Minoxidil Assets
pursuant to the Pure Source Asset Purchase Agreement soon after entry of this Sale Order and the
Court will therefore waive the fourteen (14) day stay period imposed by Bankruptcy Rule
6004(h).

       NOW, THEREFORE, based on the foregoing and for other good and sufficient cause
shown, it is hereby

       ORDERED, ADJUDGED and DECREED as follows:

       1.      The sale of the Minoxidil Assets to Pure Source, LLC, for the sum of $1.4 million
pursuant to the terms of the Pure Source Asset Purchase Agreement is approved;

        2.     The sale shall be free and clear of liens with such liens attaching to the proceeds
of sale and that this Order: (a) shall be effective as a determination that, as of the Closing Date,
(i) no Liens will be capable of being asserted against Pure Source (ii) the Minoxidil Assets shall

                                                 4
ASDLC|385517
                Case 18-50946        Doc 425      Filed 01/30/19     Page 5 of 26



have been transferred to Pure Source free and clear of all Liens, and (iii) the conveyances
described herein have been effected; and (b) is and shall be binding upon and govern the acts of
all persons and entities, including, without limitation, all filing agents, filing officers,
administrative agencies, governmental departments, secretaries of state, federal and local
officials, and all other persons and entities who may be required by operation of law, the duties
of their office, or contract, to accept, file, register, or otherwise record or release any documents
or instruments; and each of the foregoing persons and entities is hereby directed to accept for
filing any and all of the documents and instruments necessary and appropriate to consummate the
transactions contemplated by the Assets Purchase Agreement;

        3.     Pure Source, LLC, is a good faith purchaser and is entitled to all the benefits
afforded by Section 363(m) of the Bankruptcy Code and that as of the closing date, all of Seller’s
legal, equitable, and beneficial right, title, interest in, and possession of the Minoxidil Assets
shall be immediately vested in Pure Source pursuant to Bankruptcy Code sections 105(a), 363(b),
and 363(f). Such transfer shall constitute a legal, valid, binding, and effective transfer of the
Minoxidil Assets and shall vest Pure Source with good and marketable title to the Minoxidil
Assets. All persons or entities, presently, or on or after the Closing Date, in possession of some
or all of the Minoxidil Assets are directed to surrender possession of the Minoxidil Assets
directly to Pure Source or its designees on the Closing Date or at such time thereafter as Pure
Source may request.

       4.      Pure Source is not and shall not be deemed a successor to the Debtor, Trustee or
Seller as a result of the consummation of the Sale Transaction, except with respect to the
business conducted by the Debtor or its assets. By virtue of the transaction contemplated by the
Asset Purchase agreement, Pure Source shall not be deemed to: (i) have, de facto or otherwise,
merged with or into Seller or the Debtor; or (ii) be a mere continuation or substantial
continuation of Seller or the Debtor or the enterprise or operations of Seller or the Debtor.

       5.     A breakup fee of $49,800.00 and an expense reimbursement amount of
$80,200.00 is approved and shall be paid to Atlantic Coast Brands by the Trustee from the sale
proceeds in full satisfaction of the "Bid Protections" (as defined in the ACB Asset Purchase
Agreement) in favor of Atlantic Coast Brands under the ACB Asset Purchase Agreement;

        6.     The Pure Source Asset Purchase Agreement is approved and the Trustee is
authorized to take such reasonable action a may be necessary to consummate the sale pursuant to
the terms of the Pure Source Asset Purchase Agreement; and,

       7.      The sale proceeds shall be administered by the Trustee in a manner consistent
with the Final Cash Collateral Order entered in this case on November 19, 2018 [docket #310].




                                                 5
ASDLC|385517
                Case 18-50946      Doc 425     Filed 01/30/19    Page 6 of 26



       8.      This Court shall retain exclusive jurisdiction to, among other things, interpret,
enforce, and implement the terms and provisions of this Order and to adjudicate, if necessary,
any and all disputes concerning or relating in any way to the Asset Purchase Agreement.


                                  - END OF DOCUMENT -




                                               6
ASDLC|385517
Case 18-50946   Doc 425   Filed 01/30/19   Page 7 of 26
Case 18-50946   Doc 425   Filed 01/30/19   Page 8 of 26
Case 18-50946   Doc 425   Filed 01/30/19   Page 9 of 26
Case 18-50946   Doc 425   Filed 01/30/19   Page 10 of 26
Case 18-50946   Doc 425   Filed 01/30/19   Page 11 of 26
Case 18-50946   Doc 425   Filed 01/30/19   Page 12 of 26
Case 18-50946   Doc 425   Filed 01/30/19   Page 13 of 26
Case 18-50946   Doc 425   Filed 01/30/19   Page 14 of 26
Case 18-50946   Doc 425   Filed 01/30/19   Page 15 of 26
Case 18-50946   Doc 425   Filed 01/30/19   Page 16 of 26
Case 18-50946   Doc 425   Filed 01/30/19   Page 17 of 26
Case 18-50946   Doc 425   Filed 01/30/19   Page 18 of 26
Case 18-50946   Doc 425   Filed 01/30/19   Page 19 of 26
Case 18-50946   Doc 425   Filed 01/30/19   Page 20 of 26
Case 18-50946   Doc 425   Filed 01/30/19   Page 21 of 26
Case 18-50946   Doc 425   Filed 01/30/19   Page 22 of 26
Case 18-50946   Doc 425   Filed 01/30/19   Page 23 of 26
Case 18-50946   Doc 425   Filed 01/30/19   Page 24 of 26
Case 18-50946   Doc 425   Filed 01/30/19   Page 25 of 26
               Case 18-50946     Doc 425     Filed 01/30/19   Page 26 of 26



PARTIES OF INTEREST:

Pursuant to the Order Establishing Administrative Procedures entered in Product Quest
Manufacturing, LLC (Case No. B-18-50946C-7W) on September 14, 2018 [docket #59], the
parties served with this Order are set out on the Master Service List filed in Ei LLC (Case
No. B-18-50945C-7W) on January 25, 2019 [docket #67].




                                             7
ASDLC|385517
